IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                             ____________________

                                 No. 97-10698

                               Summary Calendar
                             ____________________


     VINCENT ROJAS,

                                          Plaintiff-Appellant,

     v.

     GARDERE & WYNNE,

                                          Defendant-Appellee.


_________________________________________________________________

           Appeal from the United States District Court
            for the Northern District of Texas, Dallas
                          (3:96-CV-1261-P)
_________________________________________________________________
                         November 25, 1997
Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     This is an appeal from the district court’s grant of summary

judgment   in   favor   of    the   defendant   in   this   Title   VII   race

discrimination and retaliation case.        The district court provided

an excellent Memorandum Opinion and Order in which it set out each

of the plaintiff’s claims and the law applicable thereto and


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
carefully considered all of the summary judgment evidence.             The

arguments that the plaintiff urges on appeal were addressed by the

district court and we cannot improve on the reasons that it gave

for rejecting them.    In summary, we agree with the district court

that the defendant articulated a legitimate, non-discriminatory

reason    for    terminating   the       plaintiff,     specifically   his

insubordination, and that the plaintiff failed to come forward with

evidence that this reason was a pretext masking discriminatory

animus.   The defendant’s treatment of other employees does not

suffice to show pretext because the summary judgment evidence

reflects that these employees were disciplined for poor work

performance rather than insubordination.              The district court’s

judgment is affirmed for the reasons given by the district court.

     AFFIRMED.




                                     2